DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perdices-Gonzalez et al. (US 2015/0228217), hereinafter Gonzalez, Tomisawa (U.S. Patent No. 7,319,436), in view of Lee et al. (US 2013/0321368), hereinafter Lee.
	In reference to claim 1, Gonzalez discloses in Fig. 5 a liquid crystal display (LCD) device (paragraph [39]) comprising:
	a first display panel (150) having a plurality of pixels (160); and 
	a second display panel (140) having a plurality of pixels (160), 

	  Gonzalez does not disclose an adjuster changing a relative position between the first display panel and the second display panel.
	In the same field of endeavor, Tomisawa discloses an adjuster (motor) changing a relative position between the first display panel (11a) and the second display panel (12a), see Fig. 5, col. 18, lines 47-64).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the adjuster in Gonzalez as taught by Tomisawa to control the images display in the display units so as to provide an observer with a three-dimensional image, as well as an image displaying method set the display modes for the display device (col. 1, lines 10-14).
	Gonzalez does not disclose, a sensing device detecting a location of eyes of a person, wherein the adjuster automatically changes the relative position of the first display panel and the second display panel through the sensing device.
	In the same field of endeavor, Lee discloses a sensing device (140 of Fig. 1) detecting a location of eyes of a person (Fig. 3) and automatically changing the relative position of the first display panel (screen layer A) and the second display panel (screen layer B) through the sensing device (see Fig. 2A step 209; Figs. 7 and 8 and associated text in the specification).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the sensing device for detecting user’s eye location in the combination of Gonzalez and Tomisawa for allowing user to feel the 
	In reference to claim 2, Gonzalez discloses in Fig. 7, a backlight (170) and the second display (140) is located between the first display (150) and the backlight (170).
	In reference to claim 3, Tomisawa discloses the adjuster changes the relative position relative in a plane parallel to a surface of the display panel (the light of sight L as shown in Fig. 5; col. 18, lines 47-49; and Fig. 9).
	In reference to claim 4, Gonzalez discloses a plurality of gate lines in first direction (row control line in first direction) and a plurality of data lines (column control lines in second direction) in a second direction (in active matrix approach, pixels 160 may arranged may be arranged along row and column, first and second direction; paragraph [40]); and Tomisawa discloses the adjuster changes the relative position of  the front/rear screens in the first direction such as the left/right direction as shown in Fig. 9.
	In reference to claim 5, Gonzalez discloses a plurality of gate lines in first direction (row control line) and a plurality of data lines (column control lines) in a second direction (in active matrix approach, pixels 160 may arranged may be arranged along row and column, first and second direction); and Tomisawa discloses the adjuster can change the relative position of the front and rear screens in the second direction (up/down direction) as shown in Fig. 9.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are relate to amend of claim 1 and therefore they are moot in view of the new ground of rejection as above.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Stroetmann (US 20150189256) discloses an muti-layer display using a sensing device (108) to detect user’s eye (126) the reduce the negative effect of motion in viewing autostereoscopic display in Fig. 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC Q DINH/Primary Examiner, Art Unit 2692